            Case 2:21-cv-01494-JCM-BNW Document 1 Filed 08/11/21 Page 1 of 6



 1 COGBURN LAW
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburncares.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 ewf@cogburncares.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7

 8                              UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10      ROBERT WALTER JOHANNES, an
        individual,
11
                                     Plaintiff,
12                                                                   COMPLAINT
              vs.                                                  AND JURY DEMAND
13
        AMERICAN EXPRESS NATIONAL BANK,
14      a Foreign Entity; EQUIFAX INFORMATION
        SERVICES LLC, a Foreign Limited-Liability
15      Company,

16                                   Defendants.

17

18           Plaintiff, Robert Walter Johannes (hereinafter “Plaintiff”), by and through counsel,

19 Cogburn Law, hereby complains against Defendants as follows:

20 I.        PRELIMINARY STATEMENT

21           1.     This is an action for actual, statutory and punitive damages, costs and attorney fees

22 brought pursuant to the Fair Credit Report Act, 15 U.S.C. § 1681 et seq. (hereinafter “FCRA”).

23

24


                                                  Page 1 of 6
           Case 2:21-cv-01494-JCM-BNW Document 1 Filed 08/11/21 Page 2 of 6



 1 II.       JURISDICTION AND VENUE

 2           A.    JURISDICTION OF THE COURT

 3           2.    The jurisdiction of this Court is conferred by 15 U.S.C. § 1681(p) and 28 U.S.C.

 4 § 1367.

 5           B.    VENUE

 6           3.    Venue is proper pursuant to 28 U.S.C. § 1391 as Defendants do business within the

 7 area of the District of Nevada, are subject to the Court’s personal jurisdiction and a substantial part

 8 of the events giving rise to the claims alleged occurred within the District of Nevada.

 9 III.      PARTIES

10           4.    Plaintiff is a natural person and resident of the State of Nevada.

11           5.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1681a(c).

12           6.    Upon information and belief, Equifax Information Services, LLC (hereinafter

13 “Equifax” or the “Credit Bureau”) is a foreign entity licensed in the State of Georgia and authorized

14 to do business in the State of Nevada.

15           7.    Upon information and belief, Defendant Equifax is a “consumer reporting agency,”

16 as defined in 15 U.S.C. § 1681a(f) and is in the business of furnishing credit reports.

17           8.    Upon information and belief, American Express National Bank (hereinafter

18 “AMEX” or “the Furnisher”) is a foreign entity licensed in the State of Utah and authorized to do

19 business in the State of Nevada.

20           9.    Upon information and belief, AMEX is a furnisher of information under 15 U.S.C.

21 § 1681s-2.

22 IV.       GENERAL ALLEGATIONS

23           10.   Plaintiff obtained a credit card through AMEX (hereinafter the “AMEX Credit Card

24 Debt”).


                                                 Page 2 of 6
             Case 2:21-cv-01494-JCM-BNW Document 1 Filed 08/11/21 Page 3 of 6



 1           11.   Plaintiff settled the account with AMEX in February 2019 when he completed the

 2 payment arrangement.

 3           12.   AMEX continued to furnish information to the Credit Bureau that the AMEX

 4 Credit Card Debt account was in charge off status, when it should have reported as settled for less

 5 than full value.

 6           13.   Plaintiff pulled his credit report on September 3, 2020, and discovered the AMEX

 7 account continued to report as a charge off.

 8           14.   Plaintiff disputed the issue with the Credit Bureau on September 24, 2020.

 9           15.   The AMEX Credit Card Debt account continued to report as a charge off after that

10 dispute.

11           16.   AMEX furnished false information to the Credit Bureau.

12           17.   The Credit Bureau and AMEX failed to conduct a thorough investigation into this

13 dispute.

14 V.        CLAIMS FOR RELIEF

15                                  FIRST CLAIM FOR RELIEF
                                      Against the Credit Bureau
16                      (Fair Credit Reporting Act (FCRA), 15 U.S.C. § 1681)

17           18.   Plaintiff realleges and incorporates all preceding paragraphs as if fully set out

18 herein.

19           19.   The Credit Bureau violated 15 U.S.C. § 1681e(b) by failing to establish or to follow

20 reasonable procedures to assure maximum possible accuracy in the preparation of the credit report

21 and credit files published and maintained by the Credit Bureau concerning Plaintiff.

22           20.   As a result of this conduct, action and inaction of the Credit Bureau, Plaintiff

23 suffered damage loss of credit; loss of the ability to purchase and benefit from credit; and the

24 mental and emotional pain, anguish, humiliation, and embarrassment of credit denials.


                                               Page 3 of 6
             Case 2:21-cv-01494-JCM-BNW Document 1 Filed 08/11/21 Page 4 of 6



 1           21.   The Credit Bureau’s conduct, action and inaction was willful, rendering the Credit

 2 Bureau liable for punitive damages in an amount to be determined by the Court pursuant to

 3 15 U.S.C. § 1681n. In the alternative, the Credit Bureau was negligent, entitling Plaintiff to recover

 4 under 15 U.S.C. § 1681o.

 5           22.   Plaintiff is entitled to recover costs and attorney fees from the Credit Bureau in an

 6 amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.

 7                                SECOND CLAIM FOR RELIEF
                                      Against the Credit Bureau
 8                      (Fair Credit Reporting Act (FCRA), 15 U.S.C. § 1681)

 9           23.   Plaintiff realleges and incorporates all preceding paragraphs as if fully set out

10 herein.

11           24.   The Credit Bureau violated 15 U.S.C. § 1681i on multiple occasions by failing to

12 delete inaccurate information in the Plaintiff’s credit file after receiving actual notice of such

13 inaccuracies; by failing to conduct a lawful reinvestigation; by failing to forward all relevant

14 information to AMEX; by failing to maintain reasonable procedures with which to filter and verify

15 disputed information in the Plaintiff’s credit file; and by relying upon verification from a source

16 the Credit Bureau had reason to know is unreliable.

17           25.   As a result of this conduct, action and inaction of the Credit Bureau, Plaintiff

18 suffered damage by loss of credit; loss of the ability to purchase and benefit from credit; and the

19 mental and emotional pain, anguish, humiliation, and embarrassment of credit denials.

20           26.   The Credit Bureau’s conduct, action and inaction was willful, rendering the Credit

21 Bureau liable for actual or statutory damages, and punitive damages in an amount to be determined

22 by the Court pursuant to 15 U.S.C. § 1681o.

23           27.   Plaintiff is entitled to recover costs and attorney fees from the Credit Bureau in an

24 amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.


                                                Page 4 of 6
             Case 2:21-cv-01494-JCM-BNW Document 1 Filed 08/11/21 Page 5 of 6



 1                                  THIRD CLAIM FOR RELIEF
                                        Against the Furnisher
 2                       (Fair Credit Reporting Act (FCRA), 15 U.S.C. § 1681)

 3           28.   Plaintiff realleges and incorporates all preceding paragraphs as if fully set out

 4 herein.

 5           29.   AMEX violated the Fair Credit Reporting Act, 15 U.S.C. § 1681s-2(b) by

 6 continuing the AMEX Credit Card Debt representation within Plaintiff’s credit file with the Credit

 7 Bureau without also including a notation that this debt was disputed; by failing to fully and

 8 properly investigate the Plaintiff’s dispute of the AMEX Credit Card Debt representation; by

 9 failing to review all relevant information regarding same; by failing to accurately respond to the

10 Credit Bureau; by failing to correctly report results of an accurate investigation to every other

11 credit reporting agency; and by failing to permanently and lawfully correct its own internal records

12 to prevent the re-reporting of the AMEX Credit Card Debt representations to the consumer

13 reporting agencies.

14           30.   As a result of this conduct, action and inaction of AMEX, Plaintiff suffered damage

15 by loss of credit; loss of the ability to purchase and benefit from credit; and the mental and

16 emotional pain, anguish, humiliation, and embarrassment of credit denials.

17           31.   AMEX’s conduct, action and inaction was willful, rendering it liable for actual or

18 statutory, and punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C.

19 § 1681n. In the alternative, it was negligent entitling the Plaintiff to recover actual damages under

20 15 U.S.C. § 1681o.

21           32.   Plaintiff is entitled to recover costs and attorney fees from AMEX in an amount to

22 be determined by the Court pursuant to 15 U.S.C. § 1681n and § 1681o.

23

24


                                                Page 5 of 6
           Case 2:21-cv-01494-JCM-BNW Document 1 Filed 08/11/21 Page 6 of 6



 1 VI.     PRAYER FOR RELIEF

 2         WHEREFORE, Plaintiff respectfully prays that judgment be entered against the

 3 Defendants, on all counts, for the following:

 4         1.      Declaratory judgment that Defendants’ conduct violated the FCRA;

 5         2.      Actual damages;

 6         3.      Statutory damages;

 7         4.      Punitive damages;

 8         5.      Costs and reasonable attorney fees; and

 9         6.      For such other and further relief as the Court may deem just and proper.

10 VII.    JURY DEMAND

11         Pursuant to Fed. R. Civ. P. 38(b) and the Seventh Amendment to the United States

12 Constitution, Plaintiff hereby demands a jury trial.

13         Dated this 11th day of August, 2021.

14                                                 COGBURN LAW

15

16                                                 By:       /s/Erik W. Fox
                                                         Jamie S. Cogburn, Esq.
17                                                       Nevada Bar No. 8409
                                                         Erik W. Fox, Esq.
18                                                       Nevada Bar No. 8804
                                                         2580 St. Rose Parkway, Suite 330
19                                                       Henderson, Nevada 89074
                                                         Attorneys for Plaintiff
20

21

22

23

24


                                               Page 6 of 6
